UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4237



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID GLENN GREEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Lacy H. Thornburg,
District Judge. (CR-00-34-T)


Submitted:   December 5, 2003          Decided:     December 18, 2003


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Robert J. Conrad, Jr., United States Attorney, Karen
Marston Wilson, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       David Glenn Green was convicted after a jury trial of two

counts each of armed bank robbery and using a firearm during a

crime of violence.      He appeals the district court’s denial of his

motion for a new trial based on the Government’s non-disclosure of

Brady* material.      We have examined the briefs and record on appeal

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court from the bench.      (J.A. at 931-

32).       We dispense with oral argument, because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                               AFFIRMED




       *
           Brady v. Maryland, 373 U.S. 83 (1963).


                                     2